Citation Nr: 1603276	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  10-36 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for upper airway resistance syndrome, prior to October 22, 2012 and in excess of 50 percent thereafter.

2. Entitlement to an initial rating in excess of 30 percent for migraine headaches.

3. Entitlement to an initial rating in excess of 10 percent for residuals of surgery for left club-foot deformity, prior to April 30, 2010 and in excess of 20 percent thereafter.

4. Entitlement to a compensable initial rating for residuals of left ankle scar prior to April 30, 2010, and in excess of 10 percent thereafter.

5. Entitlement to an effective date prior to October 22, 2012 for the grant of entitlement to TDIU.

6. Whether new and material evidence has been received to reopen a previously denied claim seeking service connection for chronic low back pain with evidence of pars defect.
7. Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to October 2004.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from January 2009, August 2010, and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The January 2009 rating decision granted service connection for a left ankle scar and assigned a noncompensable rating and then in the August 2010 rating decision, an increased rating of 10 percent was assigned, effective April 30, 2010.  The August 2010 rating also granted service connection for the Veteran's respiratory disability, and in the March 2014 rating decision, an increased rating of 50 percent was assigned for the Veteran's respiratory disability, effective October 22, 2012.  However, as these ratings are still less than the maximum benefit available, the appeals are still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal was remanded in July 2014 so that a video-conference hearing could be scheduled.  In November 2015, the Veteran withdrew her request for this hearing, and as no further communication has been received regarding a hearing, the Board considers the request to remain withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2015).
In the January 2009 rating decision, the RO denied a claim to reopen the claim of entitlement to service connection for muscular atrophy, which the Veteran appealed.  However, in a March 2010 submission, the Veteran indicated that the muscle atrophy was part of the left ankle claim, and so the claim for service connection is no longer a separate issue on appeal, but is now a part of the service-connected left foot and left ankle disabilities. 

The issues of increased ratings for the Veteran's respiratory disability, migraine headaches, left foot disability, and left ankle disabilities, entitlement to service connection for a low back disability, and an earlier effective date for the grant of TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An April 2005 rating decision denied the claim of entitlement to service connection for chronic low back pain with evidence of pars defect, no new and material evidence was received within one year of the denial, and the Veteran did not appeal the decision. 

 2. Evidence received since the April 2005 decision is new, relates to an unestablished fact necessary to grant the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for chronic low back pain with evidence of pars defect. 


CONCLUSIONS OF LAW

1. The April 2005 decision is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).
 
2. New and material evidence has been received to reopen the claim of entitlement to service connection for chronic low back pain with evidence of pars defect, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the Veteran's claim to reopen previously denied claim for service connection for chronic low back pain with evidence of pars defect.  Thus, no discussion of VA's duty to notify or assist is necessary with respect to that issue.

An April 2005 rating decision denied a claim of entitlement to service connection for chronic low back pain with evidence of pars defect on the basis that, while there was evidence of treatment for the disability in service treatment records, there was no evidence of a current disability associated with that treatment.  The Veteran did not appeal this decision, and no new and material evidence was received within a year of the denial.  Consequently, the April 2005 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim. Shade, 24 Vet. App. at 120.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record in April 2005 consisted of the Veteran's service treatment records.  Since that time, additional VA treatment records and medical records from the National Naval Medical Center have been received, as well as lay statements from the Veteran and her husband, and a July 2013 medical opinion.  The lay statements discuss current back symptoms, and the July 2013 medical opinion diagnosed lumbar strain that has been present since service and also aggravated by the Veteran's service-connected left ankle disability.  This evidence is new in that it was not of record in April 2005, and it is material as it addresses the unestablished facts of a current disability and a relationship between that disability and the Veteran's military service and/or a service-connected disability.  Thus, the evidence raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence sufficient to reopen the claim of entitlement to service connection for a low back disability has been received, and the claim to this extent only, is granted.


ORDER

New and material evidence having been received, the claim for service connection for chronic low back pain with evidence of pars defect is reopened, and to that extent, the appeal is granted.

REMAND

The Board's review of the record indicates that a remand is necessary of the migraine headache and left foot/ankle rating claims, the low back service connection claim, and TDIU effective date claim.  With respect to the increased rating claims, the most recent VA examinations for these disabilities were performed six years ago, in 2010.  Consequently, the findings are too remote for the Board to be certain they are reflective of the current severity of these disabilities.  Moreover, in November 2015 arguments, the Veteran's attorney cited to symptoms that suggest that the disabilities have grown more severe since the last examinations.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Thus, the Veteran should be afforded additional VA examinations to assess the current nature and severity of her migraine headaches and left club foot and left ankle scar disabilities.

In addition, medical evidence received since the October 2008 and April 2010 VA spine examinations, including the July 2013 medical opinion, reflects a current diagnosis of lumbar strain for the Veteran's lumbar spine disability.  Therefore, the Veteran should be afforded another VA examination that assesses the existence and etiology of the Veteran's low back disability.     

Further, the Veteran reports ongoing VA treatment, but the most recent VA treatment note of record is dated in February 2014. Therefore, all VA treatment notes dated from February 2014 to the present should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Finally, with regard to the increased rating claim for upper airway resistance syndrome and the effective date claim for TDIU, in October 2010, the Veteran filed a notice of disagreement with the August 2010 rating decision, and in April 2014, she filed an appeal with the effective date assigned for the grant of entitlement to TDIU in the March 2014 rating decision.  No statement of the case (SOC) was provided with regard to these appeals; therefore, these issues are remanded so that the claims may readjudicated in an SOC. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment notes for the Veteran dated from February 2014 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for the appropriate VA examination to assess the current nature and severity of her migraine headaches.  The claims file must be made available for review, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary to ascertain functional impairment must be performed.  All pertinent symptomatology and findings should be reported in detail.

3. Schedule the Veteran for the appropriate VA examination to assess the current nature and severity of her residuals of surgery for left club-foot deformity. The claims file must be made available for review, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary to ascertain functional impairment must be performed.  All pertinent symptomatology and findings should be reported in detail.

4. Schedule the Veteran for a VA joints examination to assess the current nature and severity of her left ankle disability.  The claims file must be made available for review, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary to ascertain functional impairment must be performed.  All pertinent symptomatology and findings should be reported in detail.

5. Schedule the Veteran for another VA examination to assess the etiology of her back disability.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Does the Veteran have a diagnosed current disability of the back or has she had such a diagnosable disability at any point during the claims period?

If there is a diagnosis of a back disability, provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's back disability is related to her in-service back symptoms or is otherwise a result of her military service?

If the opinion above is negative, is it at least as likely as not (50 percent probability or more) that the Veteran's back disability was caused or aggravated beyond its natural progression by her service-connected left foot and ankle disabilities?  

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion offered must be provided. 

6. Notify the Veteran that it is her responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).
 
7. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and her attorney and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

8. Issue an SOC in response to the October 2010 NOD with the August 2010 rating decision regarding the initial rating for the Veteran's respiratory disability and the April 2014 NOD with the effective date for TDIU granted in the March 2014 rating decision.  Inform the Veteran that if any claims are denied, a Substantive Appeal must be filed in order for the Board to review the appeal on those issues.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


